Case 9:18-cv-80176-BB Document 607 Entered on FLSD Docket 07/17/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-cv-80176-BLOOM/Reinhart

  IRA KLEIMAN, et al.,

         Plaintiffs,
  v.

  CRAIG WRIGHT,

        Defendant.
  ______________________/

                                                 ORDER

         THIS CAUSE is before the Court upon the parties’ Joint Motion to Extend Certain Pretrial

  Deadlines, ECF No. [606] (“Motion”). The Court has reviewed the Motion, the record in this case,

  the applicable law, and is otherwise fully advised.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. The Motion, ECF No. [606], is GRANTED IN PART.

             2. The Court’s Order Scheduling Trial and Order of Instructions before Calendar Call,

                 ECF No. [476] (“Trial Order”), is AMENDED as to the following deadlines:

                 Parties re-file single transcripts reflecting all   August 3, 2020
                 designations, objections, and counter-
                 designations
                 Jury Instructions/Verdict Forms                     September 29, 2020

                 Proposed Voir Dire Questions                        September 29, 2020

                 Witness and Exhibit Lists/Objections, etc.          September 29, 2020

                 List of Stipulated Facts                            September 29, 2020

                 Joint Pre-Trial Stipulation                         September 29, 2020
Case 9:18-cv-80176-BB Document 607 Entered on FLSD Docket 07/17/2020 Page 2 of 2
                                                    Case No. 18-cv-80176-BLOOM/Reinhart


               Demonstrative and Summary Exhibits          October 2, 2020

         DONE AND ORDERED in Chambers at Miami, Florida, on July 16, 2020.




                                                    _________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                            2
